

116 S4883 IS: Brian Tally VA Employment Transparency Act of 2020
U.S. Senate
2020-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4883IN THE SENATE OF THE UNITED STATESNovember 10, 2020Mr. Blumenthal (for himself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to provide certain notice to a person filing a claim against the Department of Veterans Affairs for damage, injury, or death on Standard Form 95, and for other purposes.1.Short titleThis Act may be cited as the Brian Tally VA Employment Transparency Act of 2020.2.Department of Veterans Affairs requirement to provide certain notice to persons filing claims for damage, injury, or death on Standard Form 95Not later than 30 days after the date on which a person submits to the Secretary of Veterans Affairs a claim for damage, injury, or death on Standard Form 95, or any successor form, the Secretary shall provide to the claimant notice of each of the following:(1)The importance of obtaining legal advice, including a recommendation that the claimant should secure legal counsel.(2)The employment status of any individual listed on the form.(3)If the claim involves a contractor that entered into an agreement with the Secretary, the importance of obtaining legal advice as to the statute of limitations regarding the claim in the State in which the claim arose.